Citation Nr: 1520540	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  12-08 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an extension of the delimiting date for educational assistance benefits under Chapter 30, Title 38, United States Code, Montgomery GI Bill, beyond October 20, 2005.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from October 1987 to October 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied a delimiting date after October 20, 2005 and an extension of the delimiting date.  The Veteran timely appealed those issues.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in March 2015; a transcript of that hearing is associated with the claims file.

Increased evaluation claims of his service connected disabilities, including human immunodeficiency virus (HIV) with depression, asthma, and tinea versicolor, have been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

On appeal, and particularly in his March 2015 hearing, the Veteran has argued that his delimiting date is incorrect; or, alternatively he should be given an extension of his delimiting date as a result of his HIV and depression.  

First, the Veteran argues that in 1995 he was placed on temporary retirement-TDRL-and that his actual separation from service was sometime in 2000; currently, the Veteran's Form DD-214 of record demonstrates an October 19, 1995 separation date.  VA is bound by the Service Department's determination as to the period of service.  See Duro v. Derwinski, 2 Vet. App. 530 (1992); see also 38 C.F.R. § 3.203 (2014); but see Tagupa v. McDonald, 27 Vet. App. 95 (2014) (the relevant service department is required to verify the nature of the Veteran's service, in the absence of evidence of delegation to the National Personnel Records Center (NPRC) of the service department's authority).  

As the Veteran has disputed his period of service and there does not appear to be any attempt by VA to verify such service with the United States Department of the Army, the claim must be remanded in order for such verification to be undertaken.

Secondly, the Veteran's representative specifically requested that the Board remand the case in order to obtain the Veteran's Form DD-215, which would modify his Form DD-214, as well as his service personnel records, including the "215 File."  The Board finds that a remand is necessary in order to obtain all outstanding service personnel records at this time, as such records could significantly impact the assignment of a delimiting date in this case.

Lastly, the Veteran reported that from 1991 until at least 2000 he received routine medical treatment at Walter Reed Army Medical Center, and since 2000, he has sporadically been treated by that facility; medical records from that facility during the Veteran's period of service appear to be associated with the claims file as service treatment records, although no request for those records has ever been made from the actual facility itself.  Therefore, the Board finds that a remand is necessary in order to obtain those medical records, as well as any outstanding private or VA treatment records that may exist since his noted 1995 discharge.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Verify the period of the Veteran's service with the United States Department of the Army.


2.  Attempt to obtain through official sources any of the Veteran's service treatment and personnel records, including any "215 File" and/or any Form DD-215 that may exist, that are not currently associated with the claims file.  If any further records cannot be obtained and further attempts would be futile, such should be noted in the claims file with a memorandum of unavailability and the Veteran should be notified thereof.

3.  Obtain any relevant treatment records from the Walter Reed Army Medical Center since 1991 and associate those documents with the claims file.  If those records are unavailable and further attempts to obtain those records would be futile, such should be noted in a memorandum of unavailability which is placed in the claims file and the Veteran should be notified.

4.  Obtain any relevant VA treatment records from the Washington, DC or Baltimore VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since October 1995 and associate those documents with the claims file.

5.  Ask the Veteran to identify any private treatment that he may have had for his service-connected disabilities, including HIV, depression, asthma and/or tinea versicolor, which is not already of record, particularly any treatment he may have had since October 1995.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

6.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of entitlement to an extension of the delimiting date for educational assistance benefits under Chapter 30, Title 38, United States Code, Montgomery GI Bill, beyond October 20, 2005.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

